Title: To George Washington from Francis Johnston, 23 February 1784
From: Johnston, Francis
To: Washington, George



Sir
Philada Feby 23d 1784.

At the request of Captain Paschke of the Light Dragoons and, Captains De Marcellin and Le Roy late of the 2d P. Regt; I beg leave to inform Your Excellency that they are going to Europe and are desirous of receiving from your own hand a Certificate of their being Members of the Cincinnati Society—they have all signed the Institution in due form and lodged with me an Order on the Paymaster General for a Months-pay respectively—this being the case I hope they will not fail in their present application. My most respectful Compts attend Mrs Washington & am with the highest sentiments of Esteem Your Excellency’s Most Obt & Very Hble Servant

F. Johnston Treasr of the Cincinnati Societyof Penna and Secy ⅌ tem

